United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                       December 6, 2011

                                             Before

                               KENNETH F. RIPPLE, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               DIANE S. SYKES, Circuit Judge



No. 09‐2919                                           Appeal  from  the  United  States  District
                                                      Court  for  the  Western  District  of
LUIS M. NARVAEZ,                                      Wisconsin.

       Petitioner‐Appellant,                          No. 09‐cv‐222

       v.                                             Barbara B. Crabb, Judge.

UNITED STATES OF AMERICA,

       Respondent‐Appellee.



                                           O R D E R

       The Respondent filed a Petition for Rehearing En Banc, which was submitted to all
judges in regular active service for a vote.  No judge wished to rehear the case en banc, and thus
that petition is denied.

        The  panel has re‐examined its opinion entered in this case on June 3, 2011.  It  now
withdraws that opinion and substitutes the attached revised opinion.  The revised opinion has
been circulated among all judges of this court in regular active service pursuant to Circuit Rule
40(e), and no judge favored to hear this case en banc.  Accordingly,

       IT IS ORDERED that the petition for rehearing en banc is hereby DENIED.
No. 09‐2919                                                                        Page 2

       IT IS FURTHER ORDERED that the opinion entered in this case on June 3, 2011 be, and
is  hereby  WITHDRAWN,  and  that  the  attached  revised  opinion  of  this  date  be
SUBSTITUTED.  The revised opinion shall be released initially in typescript form.